LEIDICH’S APPEAL.
Per Curiam,
All the facts necessary to a proper understanding of this contention will be found in the opinion of the court below. The only question is whether John Irvine, the landlord, is entitled to participate in the fund for distribution, and if so, to what extent. The court held that he was entitled to participate to the extent of one year’s rent. In that, we think there *455was no error, and the decree should be affirmed for reasons given at length in said opinion.
Decree affirmed and appeal dismissed with costs to be paid by appellants.
IRVINE’S APPEAL.
Per Curiam,
May 7, 1894:
Neither of the specifications of error can be sustained. The correctness of the decree is amply vindicated in the opinion of the learned president of the common pleas, and for reasons there given the appeal should be dismissed.
Decree affirmed and appeal dismissed with costs to be paid by appellant.